Chambers, J.
(concurring) — I concur with the majority’s well reasoned opinion. Further, I concur that the sanction of dismissal should be vacated. I write separately to express my belief that dismissal would be unjust. While the trial court has considerable discretion, under the facts of this case a less harsh sanction is clearly required.
Kathy Rivers served her complaint upon the Defendant, Washington State Conference of Mason Contractors, on March 31, 1998. The Defendant waited more than nine months to begin discovery, serving its first interrogatories on February 9, 1999, approximately six months before trial.
Unfortunately, counsel was ill and her client was unavailable. Two days before answers were due, Rivers’s attorney sought and received a two week extension. On March 25, 1999, the agreed extended deadline, Rivers’s attorney asked for another extension, which was refused by defense counsel.
Defense counsel moved for an order to compel Rivers to answer. Without oral argument, on April 16,1999, the trial judge signed an order prepared by defense counsel. It stated, “[t]o encourage plaintiff’s future compliance with the rules of civil procedure and Case Schedule, the Court will. . . dismiss plaintiff’s case with prejudice if plaintiff *701misses another discovery deadline.” Clerk’s Papers at 159. Such an order is inconsistent with our jurisprudence. Dismissal of a complaint or answer is an extreme sanction not available merely to encourage compliance with a case schedule. Such a sanction is reserved for discovery violations which are willful or deliberate, when the violation substantially prejudices the opponent, and a lesser sanction would not suffice. See Burnet v. Spokane Ambulance, 131 Wn.2d 484, 497, 933 P.2d 1036 (1997); Snedigar v. Hodderson, 53 Wn. App. 476, 487, 768 P.2d 1 (1989), aff’d in part, rev’d in part, 114 Wn.2d 153, 786 P.2d 781 (1990).
In addition, the April 16, 1999 order directed Rivers to comply by April 12,1999, a date which had passed four days before the order was entered and eight days before the order was received by Rivers’s counsel. Rivers’s counsel attempted compliance the next day, April 21, 1999, and although it appears the answers were incomplete, counsel later submitted supplemental responses.
Any trial court’s order directing compliance, which requires time travel in order to comply with it, under threat of dismissal, is presumptively beyond the reasonable counsel’s ability to obey and deserves scrutiny. A client should not be penalized under such circumstances.
Merely 20 days later, following another 6 day motion without oral argument, the trial court dismissed Plaintiff’s complaint with prejudice for violation of the April 16, 1999 order. Again, such an order is inconsistent with our jurisprudence. In addition to the factors enunciated by the majority, we should also consider when dismissal is an appropriate factor. The Court of Appeals rightly noted:
[When] a court has found that a party has acted in willful and deliberate disregard of reasonable and necessary court orders and the efficient administration of justice and has prejudiced the other side by doing so, dismissal has been upheld as justified.
Woodhead v. Disc. Waterbeds, Inc., 78 Wn. App. 125, 130, 896 P.2d 66 (1995). By no account can the April 16, 1999 order be found reasonable.
*702Further, while the trial court stated that it had considered lesser sanctions and found them inadequate, our record is bare of reasoning that would allow us to review the trial court’s reasoning. Because the case was summarily dismissed, we do not know if the trial court considered the reasons for the delay. We do not know if the trial court considered the logistical difficulties inherent in complying with an order requiring actions in the past. We have no reason to believe the failure to comply was willful. Nor do we know if the Defendant was actually prejudiced. And we do not know why lesser sanctions were deemed inadequate.
What we do know is that 102 days before trial and without having counsel appear personally before him, the trial judge dismissed Plaintiff’s complaint. We also know that this sanction was extreme, especially without specific findings justifying it. Accordingly, I concur in this Court’s opinion, I concur in this Court’s order that there must be a new determination of appropriate sanction, and I concur with this Court that the reasoning must be on the record. I urge a lesser sanction.
Sanders, J., concurs with Chambers, J.